                               United States Court of Appeals
                                      For The Eighth Circuit
                                      Thomas F. Eagleton U.S. Courthouse
                                      111 South 10th Street, Room 24.329
                                    St. Louis, Missouri 63102
                                                                              VOICE (314) 244-2400
Michael E. Gans
                                                                                FAX (314) 244-2780
 Clerk of Court
                                                                              www.ca8.uscourts.gov

                                                            August 21, 2020


Mr. Steven Scott Biss
BISS LAW OFFICE
Suite 102
300 W. Main Street
Charlottesville, VA 22903

        RE: 20-2710 Devin Nunes v. Ryan Lizza, et al

Dear Mr. Biss,

       Please be advised the parties to this case have been corrected and the caption revised to
include Hearst Magazine Media, Inc. as an appellee.

        Should you require additional assistance, please do not hesitate to contact our office.




                                                            Michael E. Gans
                                                            Clerk of Court

AEV

Enclosure(s)

cc:     Mr. Nathaniel Scott Boyer
        Mr. Clerk, U.S. District Court, Northern Iowa
        Mr. Jonathan R. Donnellan
        Ms. Susan Patricia Elgin
        Mr. Joseph M. Feller
        Mr. Michael Giudicessi
        Mr. Nicholas A. Klinefeldt
        Mr. Ravi V. Sitwala


           District Court/Agency Case Number(s): 5:19-cv-04064-CJW




       Case 5:19-cv-04064-CJW-MAR Document 58-1 Filed 08/21/20 Page 1 of 1
      Appellate Case: 20-2710 Page: 1 Date Filed: 08/21/2020 Entry ID: 4947596
